Wait, J.
The evidence, taken most strongly for the plaintiff, fails to show that there was boisterous or disorderly conduct of the crowd which he contends pushed him into the track pit at the Egleston Square station and caused his injury. . There was no evidence for the jury that the defendant was negligent.
The case is governed by the decisions of this court in Sack v. Director General of Railroads, 245 Mass. 114, and cases there cited, page 122. See also Burns v. Boston Elevated Railway, 244 Mass. 451; Stanley v. Boston Elevated Railway, *91248 Mass. 494; Alward v. Boston Elevated Railway, 250 Mass. 244.
The order directing a verdict for the defendant was right; and in accord with the terms of the report, the order must be

Judgment on the verdict.